Citation Nr: 1416775	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-29 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the claimed residuals of a dental injury, for compensation purposes.

2.  Entitlement to service connection for a cervical spine disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the RO.  

The Board remanded the case to the RO in January 2012 for additional development; namely, to afford the Veteran VA examinations.  There has been substantial compliance with the Board's January 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The record shows that the Veteran had been scheduled to attend a hearing in May 2011, but he withdrew his hearing request in writing in May 2011.  See  38 C.F.R. § 20.702(e).

The issue of service connection for a cervical spine disorder is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's dental trauma was not manifested by the loss of substance of the maxilla or mandible due to trauma or osteomyelitis during his period of active service.


CONCLUSION OF LAW

The criteria for the grant of service connection for loss of teeth due to trauma, for compensation purposes, are not met.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

VA initially notified the Veteran in December 2007 of the information and evidence needed to substantiate and complete the claim being decided herein, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently adjudicated in September 2012.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording a VA examination.  

In regard to his service dental records, these records are unavailable for review despite adequate efforts to obtain them.  See VA Memorandum of Unavailability dated in May 2008.  

In cases where the Veteran's service treatment records are, through no fault of his own, unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the Veteran's service treatment records have been destroyed or lost, there is a duty to advise the Veteran to obtain other forms of evidence).  

The Veteran was informed of the unavailability of his service dental records by letter dated in May 2008 and was asked to submit any records he may have in his possession or information as to their location.  

The Veteran informed VA in May 2008 that he did not have records to submit.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


II.  Law and Analysis

The Veteran contends that he has a dental condition related to a dental injury in service.  More specifically, he reported in his August 2009 Substantive Appeal that, while marching in boot camp in January 1967, he was hit in the chin with the butt of a rifle and required treatment at a dental center.  

In an April 2013 statement, the Veteran explained that, two years after the rifle incident, while serving in Germany, after his lower teeth abscessed, root canal surgery was performed.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability compensation may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

The Board noted in January 2012 that there was a distinction between service connection of dental disabilities for treatment purposes and for compensation purposes.  

The Board also pointed out that, in January 2000, the RO denied the Veteran's claim of service connection for residuals of a dental disability for the purpose of receiving dental treatment.  The Veteran did not appeal this decision, and it is final.  

Accordingly, the Board clarified the issue on appeal as an initial claim of service connection for residuals of a dental injury for compensation purposes.  Thus, this issue will be addressed hereinbelow.  

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  

Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

Unfortunately, as noted, the Veteran's service dental records are presumed to have been lost and are not available for review at this time.  

With respect to his service treatment records, the January 1967 enlistment examination report does not show that the Veteran had any missing teeth.  The June 1970 separation examination report showed that he was missing teeth #1, 17 and 32.  It also showed that tooth #18 was restorable.  There is no notation in these records or on the Report of Medical History that he had sustained a mouth and/or teeth injury.  

Indeed, the clinical evaluation of the head, face and mouth was noted to be normal at his June 1970 separation examination.  

Notwithstanding the lack of notation in the available service treatment records of a dental injury, the Veteran is competent to assert matters about which he has first-hand knowledge, such as experiencing an accident or having an injury.  See e.g, Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Thus, for this reason, the Board finds that the Veteran is competent to report that he sustained an injury to his chin during service after being struck by the butt of a rifle.  However, the Board notes that experiencing an in-service trauma, alone, does not provide a basis for an award of service connection, for compensation purposes, for loss of teeth.  

As noted, loss of substance of the body of maxilla or mandible is still required for compensation to be assigned on the basis of the claimed loss of teeth (see 38 C.F.R. § 4.150).  However, no loss of the substance of the body of the maxilla or mandible is medically shown in this case.

The Veteran in this regard was afforded a VA dental examination in February 2012 in connection with the previously requested development.  

Significantly, the VA examiner determined that the Veteran's chief complaint involved an injury to his lower incisors during basic training that required endodontic therapy prior to his service discharge.  The examiner went on to report that the Veteran's only dental condition was periodontal disease.  He did not check the boxes indicating loss of any portion of the mandible or maxilla or malunion or nonunion of the mandible or maxilla.  He also did not check the box for loss of teeth for reasons other than periodontal disease, or other routine dental maladies.  He noted that the Veteran was totally endentulous and wearing full prosthesis and relayed the Veteran's report that it was essentially from "gum disease."  He reported that clinical examination showed several small macular lesions of the gingival in the area of teeth #24 and 25, consistent with the verbal history of "root canals the old fashioned way, they did surgery."   He said that amalgam obturation was a common method of achieving an apical seal, and "amagam tattoos" were also common, but this was not the etiology of the Veteran's endentulism.  

The VA examiner said that, by the Veteran's own history, he gradually lost all his teeth due to periodontal disease which was not in any way related to the injury sustained before 1970.

Thus, despite the Veteran's loss of teeth (# 1, 17, 32) during service, the record fails to show that he had sustained any damage to his maxilla or mandible, or suffered any other impairment involving the mandible, ramus, or maxilla, during service.  

While the examiner noted that he was totally edentulous, he attributed such loss to the Veteran's periodontal disease rather than to his military service.

As to the Veteran's statements that his postservice dental condition was related to service, the Veteran is competent to testify to his symptoms and what happened in service, as he has reported.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson,451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, notwithstanding the fact that this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent, even if the Veteran were competent to opine as to the etiology of his dental condition, the specific and reasoned opinion of the trained professional in February 2012 negating a nexus outweighs the Veteran's general lay assertions.

For all the foregoing reasons, the Board finds that the claim for service connection for loss of teeth due to trauma, for compensation purposes, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  

However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the claimed residuals of a dental injury, for compensation purposes, is denied.


REMAND

The Veteran attributes his present cervical spine disorder to an inservice injury in basic training when he reported being hit by the butt of a rifle on his chin and "damaged" his neck.  

As noted, the Veteran's dental treatment records are unavailable for review and his service treatment consist of his enlistment and separation examination reports and Reports of Medical History dated the same.  See VA Memorandum of Unavailability dated in May 2008.  Where service treatment records have been destroyed or are unavailable, VA has a heightened duty to assist the Veteran and the Board has a heightened duty to provide an explanation of reasons or bases for its findings.  See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991).  

That duty includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  "Full compliance with the [statutory duty to assist] also includes VA assistance in obtaining relevant records from private physicians when [the Veteran] has provided concrete data as to time, place, and identity."  Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Here, in February 2012, the Veteran was examined by a VA examiner who negated a nexus between any event or incident of service and the claimed cervical spine disorder, diagnosed as cervical spondylosis without myelopathy, degeneration of cervical intervertebral disc and scar.  He based his opinion on his review of all available medical records, medical literature, and clinical experience.  

However, it appears that there are outstanding medical records that have yet to be obtained and reviewed in conjunction with this appeal.  

In this regard, the record shows that the Veteran underwent cervical spine surgery, a posterior laminectomy, in 1990 at Palmetto General Hospital.  See July 2007 VA ambulatory care note.  These records are not on file and should be obtained.  This is especially so in light of the Veteran's April 2013 assertion that the surgery was due to his inservice trauma.  

Moreover, there are no medical records on file that pertain to the Veteran's cervical spine disorder prior to 2005.  Thus, a request should be made for all pertinent treatment records (private and VA) prior to 2005.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.156.  

Thereafter, any newly obtained evidence, to specifically include the records pertaining to the Veteran's cervical spine surgery in 1990, should be forwarded to the February 2012 VA examiner for an addendum nexus opinion.  

This is to ensure that a properly informed decision is made in this case. 38 U.S.C.A. § 5103A(d).

Accordingly, this remaining matter is REMANDED for the following action:

1.  The RO should take all indicated action to assist the Veteran in obtaining copies of all pertinent (private and VA) medical records prior to 2005, to specifically include the posterior cervical laminectomy performed in 1990 at Palmetto General Hospital.  The Veteran should also be asked to identify approximate dates and locations of any other relevant private treatment that he may have had for his cervical disorder.  Release forms, to the extent needed should be solicited. 

Any attempt to obtain outstanding records should be documented in the claims file.  If any records request is unsuccessful, the Veteran and his representative should be notified of such fact and given an opportunity to respond. 

2.  If and only if additional evidence is received, the RO should take appropriate steps to provide the February 2012 VA examiner (to the extent that this examiner is still available) with the Veteran's updated claims file, virtual VA, as well as a copy of this remand.  This is so that an addendum to the previous examination report can be prepared based on the examiner's review of the additional evidence added to the record.  If this examiner is no longer available, access to the Veteran's claims file, virtual VA record and a copy of this remand should be made available to a VA physician of similar experience and knowledge.  It is not necessary that the Veteran be present for the records review unless deemed so by the examining physician. 

After reviewing the claims file and virtual VA record, the VA examiner should opine as to whether it is at least as likely as not (a 50% degree of probability or higher) that the current cervical spine disability, diagnosed as cervical spondylosis without myelopathy, degeneration of cervical intervertebral disc and scar, is due to due to an injury other event or incident of the Veteran's active service.  A complete rationale must be provided for all opinions offered. 

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnish a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


